PER CURIAM.
Having considered appellant/cross-ap-pellee’s response to the order to show cause issued June 28, 1999, the show cause order is hereby discharged. The appeal shall proceed as an appeal from a non-final order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi).
Having considered appellee/cross-appel-lant’s motion for extension of time to file its response to the order issued October 22, 1999, the motion is hereby granted and appellee/cross-appellant’s response is hereby accepted.
Having considered appellee/cross-appel-lant’s response to this court’s order issued October 22, 1999, the cross-appeal is hereby dismissed for lack of jurisdiction.
MINER, WOLF, AND KAHN, JJ., CONCUR.